Citation Nr: 0823143	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-24 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected allergic rhinitis.

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and May 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In addition to the claims on appeal, the veteran had also 
perfected appeals for entitlement to increased ratings for 
mumps with right orchiectomy, chronic low back strain, 
residuals of a right ankle injury, bursitis of the right 
shoulder, and left elbow injury residuals.  However, in 
correspondence received November 2006, the veteran expressed 
his desire to withdraw his appeals as to these issues, so 
they are deemed withdrawn.  38 C.F.R. § 20.204 (2007).

The issue of entitlement to service connection for a sleep 
disorder, claimed as secondary to the veteran's service-
connected allergic rhinitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's allergic rhinitis has not for any period of the 
claim manifested greater than 50 percent obstruction of both 
nasal passages or complete obstruction on one side. 


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis 
are not met for any period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in October, November, and December 2004, prior to its 
initial adjudication of the veteran's claim for increased 
(compensable) rating for service-connected allergic rhinitis.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a July 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  And in 
March 2007, the veteran indicated that he had no further 
evidence to submit.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating for allergic rhinitis is 
not warranted.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
earlier notice with respect to that element of the claim was 
no more than harmless error.  Moreover, following the 
provision of the required notice and the completion of all 
indicated development, the originating agency readjudicated 
the claim.  There is no indication or reason to believe that 
the ultimate decision on this claim would have been different 
had complete VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim for increased rating for allergic 
rhinitis.  The Board is also unaware of any such outstanding 
evidence.  Again, in March 2007 the veteran indicated he had 
no further evidence to submit.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of this 
claim was insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim 
for increased rating for allergic rhinitis.



Legal Criteria for Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that, in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The veteran's allergic rhinitis has been evaluated under 
Diagnostic Code 6522.  Allergic rhinitis without polyps, but 
with greater than 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent rating.  Allergic rhinitis with polyps warrants a 
30 percent rating.  38 C.F.R. 
§ 4.97.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his allergic rhinitis warrants a 
disability rating higher than the non-compensable (0 percent) 
rating currently assigned.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Here, to receive a compensable 10 percent rating under 
Diagnostic Code 6522 there must be evidence the veteran has 
either greater than 50 percent obstruction of both nasal 
passages or complete obstruction on one side.  The evidence 
in this case includes a July 2004 VA examination report that 
notes the veteran alleged chronic sinusitis, with recurrent 
problems throughout the year and complete blockage at night.  
Physical examination showed only some redness in the 
turbinates, no significant narrowing of the nasal passages, 
and an intact septum.  More recent evidence in the form of an 
August 2006 report from the veteran's private physician notes 
a very straight septum, good nasal airway, and no evidence of 
mucopurulent discharge from the meati.  There is no evidence 
of polyps and the veteran's nasal passages are essentially 
unobstructed.  Accordingly, these examination reports show 
essentially asymptomatic findings pertaining to the veteran's 
nasal passages.  The Board finds that, for the entire period 
of increased rating claim, the evidence does not show 
rhinitis that more nearly approximates the criteria necessary 
for assignment of a compensable (10 percent) rating for the 
veteran's allergic rhinitis.  

The Board has considered other potentially applicable 
criteria under which the veteran might be entitled to a 
compensable rating.  Since the initial grant of service 
connection in September 1980, the veteran's disability has 
been referred to by the RO as "allergic rhinitis (also 
claimed as sinusitis and coryza)."  The Board notes that a 10 
percent rating could be issued under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, for example, if the evidence showed two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment; or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  However, the July 
2004 VA examination report noted no active inflammation, and 
there is no other medical evidence from the appeal period 
that would support such a finding.  For this reason, 
consideration under these criteria would not yield a 
compensable rating.  The Board has considered whether there 
is any other schedular basis for granting the veteran's 
appeal but has found none.

The Board has also considered whether a higher (compensable) 
rating is warranted for any portion of the evaluation period; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable rating for allergic 
rhinitis.  In so concluding, the Board acknowledges the 
obvious sincerity of the veteran in pursuing a higher rating.  
The Board, however, is obligated to decide cases based on the 
evidence before it rather than on such factors.  Based on the 
evidence of record, a higher (compensable) rating is not in 
order.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required hospitalization for the service-connected 
disability at issue and that the manifestations of rhinitis 
are contemplated by the schedular criteria.  None of the 
evidence shows that the manifestations of this disability are 
unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by assigned evaluation.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for allergic rhinitis, 
for any period of increased rating claim, is denied.




REMAND

The veteran contends that his sleep disorder is caused by his 
service-connected allergic rhinitis.  In support of his 
claim, he has submitted an August 2006 examination report 
from his private treating physician, J.O., M.D. that 
documents a history of rhinologic problems.  In this report, 
Dr. O describes a sequence of events starting with the 
veteran's in-service allergic rhinitis treatment, moving 
through his septal reconstruction, and concluding that the 
veteran "went on" to develop a problem with obstructive sleep 
apnea syndrome.  While not specifically rendering an opinion 
that the veteran has a service-connected disability that 
caused his sleep apnea, Dr. O's report tends to suggest that 
the disabilities somehow relate to one another.

Other evidence in this case includes a March 2003 private 
outpatient note that seems to indicate the veteran's sleep 
apnea treatment helps to reduce his mucous production.  
Furthermore, as discussed in the decision above, recent 
medical evidence indicates only minimal current 
symptomatology pertaining to his service-connected allergic 
rhinitis.  However, in this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has ruled that where a non-service-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).

A VA medical examination and medical opinion are warranted 
where there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
the medical evidence currently of record is not sufficient to 
decide this claim based on secondary service connection, and 
that there is a reasonable possibility that such a medical 
nexus opinion would substantiate the claim.  Therefore, VA 
has an obligation to obtain a medical opinion.  See 38 C.F.R. 
§ 3.159 (c).  

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that addresses service 
connection on a secondary basis.  See 38 C.F.R. § 3.310 
(2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or AMC should provide the 
veteran with notice required under 38 
U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes the 
requirements to establish secondary 
service connection.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his sleep disorder.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Following the review of the relevant 
evidence in the claims folder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent or 
better probability) that any identified 
sleep disorder was caused or chronically 
worsened by the service-connected allergic 
rhinitis.  The rationale for all opinions 
expressed must also be provided.

3.  After completion of the above and any 
other development it determines to be 
warranted, the RO or the AMC should 
readjudicate the issue of service 
connection for a sleep disorder including 
as secondary to service-connected allergic 
rhinitis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


